COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Christian Sauder v. The State of Texas

Appellate case number:      01-19-00239-CR

Trial court case number:    16-CCR-187341

Trial court:                County Court at Law No. 1 of Fort Bend County

       Appellant, Christian Sauder, has filed his second motion to extend time. Appellant’s
motion explains that appellant retained counsel three days before his briefing deadline and
requests a 45-day extension. Appellant’s explanation is reasonable. See TEX. R. APP. P.
10.5(b).

       Accordingly, the Court grants appellant’s motion. Appellant’s brief is due January
16, 2020. No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: ___December 5, 2019___